Citation Nr: 1123571	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-37 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for an acquired psychiatric disability, including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from December 1978 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claims.

The issues of service connection for hypertension, migraine headaches, and a right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for PTSD was denied by the RO in July 2009.  The issue was not appealed to the Board.  However, the issue of service connection for an acquired psychiatric disability would address any psychiatric disability related to service. 


FINDING OF FACT

Depression or any form of acquired psychiatric disability did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for certain chronic disorders, such as psychoses, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had been diagnosed as having depression.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

The service treatment records are negative for any findings of depression, and such a disability was not diagnosed until December 2004, many years after service.

Although the service medical records show that the Veteran had been seen during service for complaints of being frustrated, no psychiatric pathology was evident and his frustration was found to be strictly situational.  In addition, the separation examination showed no psychiatric abnormalities.  In fact, there is no showing that he suffered from any psychiatric problems following service until December 2004.  

The Board finds that the service records provide highly probative evidence against this claim. 

In rendering a determination on the merits of claim, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Furthermore, there is no competent medical evidence of record showing that the Veteran's depression had its onset during active service or within one year of his separation from active service, or is related to any in-service disease or injury.  VA medical treatment records show that the Veteran was first diagnosed as having depression in December 2004, which was (very importantly) not associated with service but associated with his current family situation, providing highly probative evidence against this claim.   

Further, the VA physician also mentioned a family history of bipolar affective disorder.  There is no indication of record that the Veteran's depression is in any way related to service and VA medical treatment records regarding depression make no mention of any link between this condition and service.  

Finally, the evidence does not show that the Veteran was diagnosed with depression within one year following his separation from service.  This disability was not diagnosed until 2004.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.  The Veteran's statements are clearly outweighed by the service and post-service medical evidence, clearly indicating a problem many years after service with no connection to service.  While the Veteran's service may have been "very stressful", this does not provide a basis to find that the Veteran currently has a problem related to his service more than 25 years ago based on a currently disability that began years after service and is indicated to be based on problems not associated with that service.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  In this case, VA need not obtain an examination as the evidentiary record does not show that the Veteran's depression is associated with an established event, injury, or disease in service; manifested during an applicable presumptive period; or otherwise associated with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the current medical record clearly provides a basis to decide the case at this time, providing highly probative evidence against this claim. 

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Service connection for an acquired psychiatric disability is denied.


REMAND

The Board finds that the Veteran should be afforded examinations for the remaining issues on appeal.  Regarding the issue of hypertension, the Veteran was diagnosed as having hypertension in 1999.  Review of the service treatment records shows that the Veteran had elevated blood pressure readings during service.  During an examination in July 1983, the Veteran's blood pressure was 138/88 and during the August 1985 separation examination, the Veteran's blood pressure was 136/84.  

In light of the evidence of record, the Veteran should be afforded a VA examination to obtain a medical opinion to determine the nature and etiology of his hypertension and to determine whether the Veteran's hypertension began inservice with special consideration of the inservice elevated blood pressure readings.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A.  § 5103A(d).

Post-service treatment records reveal that the Veteran was first treated for headaches in 1999.  During VA treatment in January 2007, the Veteran stated that he had headaches for 20 years.  The physician stated that the clinical presentation was consistent with vascular headaches with features of migraine headaches and possibly cluster headaches.  Service treatment records show that the Veteran was treated on several occasions for headaches during service.  During treatment in December 1983, the Veteran was diagnosed as having headaches that were perhaps vascular migraines.  As the inservice and post-service headaches were characterized as being consistent with vascular or migraine headaches, the Veteran should be afforded a VA examination to obtain a medical opinion to determine the nature and etiology of his headaches and to determine whether the Veteran's headaches began inservice with special consideration of the inservice treatment for headaches.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A.  § 5103A(d).

Finally, regarding the Veteran's right eye disability, the record shows that the Veteran currently requires reading glasses and has presbyopia in both eyes.  Service treatment records show that the Veteran was treated for a burn to the first two layers of the cornea of the right eye, which was caused by being struck by a shell casing.  On entrance to service, the Veteran was found to have 20/20 vision in both eyes.  On examination in July 1983 and at separation in August 1985, the Veteran's vision was found to be 20/25 in the right eye and the separation examination report stated that the Veteran had defective vision.  

In light of the evidence of record, the Veteran should be afforded a VA examination to obtain a medical opinion to determine the nature and etiology of any right eye disability and to determine whether the a right eye disability began in service with special consideration of the inservice right eye injury and decrease of visual acuity of the right eye.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A.  § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's hypertension.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's hypertension had its onset during active service or within one year after separation from service, or is related to any in-service disease or injury, including inservice elevated blood pressure readings.  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's headaches.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's headaches had their onset during active service or are related to any in-service disease or injury, including inservice headaches.  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any right eye disability.  The claims file must be made available to the examiner for review prior to the examination.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any right eye disability had its onset during active service or is related to any in-service disease or injury, including inservice right eye injury and decrease in visual acuity of the right eye.  

All necessary tests should be performed and a detailed rationale for any opinion expressed should be provided.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


